Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 11, 1991, convicting him of robbery in the first degree (two counts) and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Juviler, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find no basis to disturb the hearing court’s determination denying that branch of the defendant’s omnibus motion which was to suppress the lineup identifications by the complainants (see, People v Harris, 195 AD2d 573 [decided herewith]).
In addition, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.